Citation Nr: 0506895	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
condition and, if so, whether service-connection is 
warranted.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to January 
1976, and reported service in the U.S. Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, that essentially reopened the veteran's 
previously denied claim of entitlement to service connection 
for a low back condition and then denied this claim on the 
merits.  The veteran has perfected a timely appeal.

It is noted that, even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to review the RO's 
preliminary decision and must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).
 
Because the Board finds that new and material evidence has 
been received sufficient to reopen the veteran's previously 
denied claim, and because additional development is required 
before the Board can adjudicate the merits of the underlying 
claim, the issue of entitlement to service connection for a 
low back condition is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The December 1992 RO decision which denied reopening of 
the previously denied claim of entitlement to service 
connection for a low back condition is final.

3.  Evidence added since the December 1992 rating decision 
relates to a previously unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a low back condition.


CONCLUSIONS OF LAW

1.  The December 1992 rating decision is final.  38 U.S.C.A. 
§ 7104 (1992) (38 U.S.C.A. § 7104 (West 2002)); 38 C.F.R. 
§ 20.1100 (1992) (38 C.F.R. § 20.1100 (2004)).

2.  Evidence associated with the claims file subsequent to 
the December 1992 rating decision is new and material, and 
this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
give notice, and assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision on the 
question of new and material evidence, further assistance is 
unnecessary to aid the appellant in substantiating this 
aspect of his claim.  


Factual Background

As noted above, by rating decision issued in December 1992, 
the RO determined that, with no new and material evidence 
having been received, the veteran's previously denied claim 
of entitlement to service connection for a low back condition 
would not be reopened.

The evidence considered by the RO included the veteran's 
service medical records and private medical records dated in 
1992.  

The veteran's service medical records show that he denied any 
history of recurrent back pain at his enlistment physical 
examination in June 1973.  Clinical evaluation revealed that 
his spine was within normal limits, and he was found 
qualified for enlistment.

In December 1975, the veteran complained of 2 weeks of back 
pain that started when he fell while working aboard his ship.  
Approximately 1 week after the fall, he awoke and could not 
move for 30 minutes due to back pain.  The assessment was 
lower back muscle strain.  

At the veteran's separation physical examination in April 
1976, the in-service examiner noted that the veteran had a 
history of recurrent lower back pain following a fall on his 
ship.  Clinical evaluation revealed that the veteran's spine 
was within normal limits, and he was found qualified for 
separation.

On VA examination in May 1977, the veteran complained of low 
back pain.  The examiner noted that he had seen the veteran 
with a similar complaint in February 1977.  The veteran's 
symptoms were noted to be little changed since that time.  A 
February 1977, X-ray was interpreted as showing a slight 
posterior subluxation of L4-L5.  The impressions were history 
of contusion to his low back with resultant low back muscle 
strain, and poor weight bearing angle in the lumbosacral 
area.  The muscle strain was described as "minimal."  The 
examiner commented that he would be:

[H]ard pressed to connect his present 
complaint of low back ache with a history 
of low back strain which apparently  
subsided without any residuals, and in 
fact I cannot associate his present 
complaint with his previously identified 
injury while on active duty.

The veteran's private medical records dated in 1992 show no 
treatment for a low back condition.

In June 1977, the RO denied the veteran's claim for service 
connection for a back injury.

In December 1992, the RO denied the veteran's claim on the 
grounds that he had not submitted any new and material 
evidence which would change the earlier determination that he 
was not entitled to service connection for a lower back 
condition.  This decision was not appealed.  

As relevant to the veteran's request to reopen his previously 
denied claim, the evidence received since the most recent 
final denial in December 1992 consists of the veteran's VA 
outpatient treatment records for the period from 1996 to 
2002, private treatment records from Dr. E.P.O. for the 
period from 1995 to 2002, private treatment records from Dr. 
D.S.C. for the period from 1997 to 2002, an April 2003 VA 
examiner's opinion, the veteran's testimony at his April 2004 
RO hearing, the veteran's testimony at his November 2004 
videoconference Board hearing, and lay statements.

The veteran's VA outpatient treatment records show that, in 
August 1999, he complained of pain in the lumbar spine area.  
He reported that he had just had back surgery and was able to 
walk more after surgery.  His pain was 8/10 on a pain scale 
at its worst and occurred every day, with quick movements, 
reaching, or sleeping wrong.  He also experienced constant 
back pain that was 3/10 on a pain scale.  Physical 
examination revealed that he moved about easily.  The 
assessment included arthritis and chronic back pain, status-
post two back surgeries.

The veteran complained of recurrent back pain with symptoms 
down the left buttock to past the left knee on VA outpatient 
treatment in April 2000.  He stated that he might have re-
injured his back getting out of his truck.  He also stated 
that he was status-post two back surgeries.  The assessment 
included recurrent back pain.

On VA outpatient treatment in October 2000, the veteran 
complained that his back pain had been aggravated by doing a 
lot of sitting.  Physical examination revealed healed scars 
in the lumbar area, mild tenderness just distal to this, 
negative straight leg raising, and a normal gait.  The 
assessment was muscle strain in the lower back.

The veteran complained that his back pain radiated in to his 
legs and that his ambulation was limited secondary to back 
pain on VA outpatient treatment in October 2002.  He stated 
that he experienced daily pain at almost any time, even at 
rest, and his sleep was disturbed by pain.  The assessment 
included chronic lower back pain.  

The veteran's post-service private treatment records from Dr. 
E.P.O. show that in August 1995, a magnetic resonance imaging 
(MRI) scan of the veteran's lumbar spine revealed a small 
central L4-5 disc bulge.  

In May 1996, the veteran complained of quite severe back 
pain.  He had a long history of lumbar disc trouble.  He 
stated that, three months earlier, he bent over and 
experienced severe lumbar spine pain radiating in to the 
buttocks and down the right leg.  Physical examination of the 
veteran's back revealed tenderness to palpation near the 
right sacroiliac joint.  The veteran ambulated with a cane.  
The significant finding on MRI scan of the lumbar spine was a 
central bulge at L4-5 with overlying spondylosis, a right 
parasagittal disc bulge, and a herniated disc with superior 
migration.  Dr. E.P.O. commented that the veteran's 
presentation was quite straightforward with L5 and S1 
radiculopathy due to a herniated disc.  

The veteran complained of increasingly severe low back pain 
after a fall in October 1997.  His low back pain radiated in 
the left buttocks and then down the leg posteriorly.  Dr. 
E.P.O. noted that the veteran had improved completely from 
his prior right L5 and S1 radiculopathy.  Physical 
examination revealed that the veteran's back was non-tender.  
His gait was severely antalgic.  

The veteran had right L3 and L4 decompression surgery for 
spondylosis, followed by microscopic discectomy, in January 
1998.  Surgery uncovered moderate spondylitic changes, a very 
thick, deep muscular, and a bony structural back.  Following 
surgery, the veteran had immediate and complete relief of all 
of his back pain.  The discharge diagnoses were lumbar 
spondylosis and herniated discs at L3 and L4 on the right.

In November 1998, the veteran complained of difficulty 
walking with low back pain radiating bilaterally through his 
buttocks, hips, lateral thighs, and in to the knees.  Dr. 
E.P.O. noted that the veteran had undergone a right L3-4 
decompression and discectomy in January 1998 with excellent 
results.  Physical examination revealed an antalgic gait 
because of bilateral pain.  The impression was suspected 
lumbar spondylosis or disc disease.

In November 2001, the veteran complained of back pain.  Dr. 
E.P.O. noted the veteran's very complex history of two prior 
right L3-4 microscopic discectomies.  Physical examination 
revealed that the veteran's back was non-tender.  His gait 
was antalgic.  The diagnosis was spinal stenosis.

In March 2002, the veteran had no specific back discomfort.  
He was six weeks post-bilateral L4-5 decompression surgery.  
Dr. E.P.O. noted several abnormalities in various areas of 
the veteran's lumbar spine following MRI scan.  

The veteran's post-service private treatment records from Dr. 
D.S.C. show that, in October 1997, he complained of some 
backache.  Objective examination revealed some back pain with 
straight leg raising on either side but no radicular pain.  
The veteran had quite a bit of stiffness and held his back 
when getting up off the examination table.  He also walked a 
little stiffly.  The impression was lumbar disc disease, 
slightly improved.

In March 1998, the veteran complained to Dr. D.S.C. that he 
had put the phone down on his coffee table and had pulled 
something in his back.  He was unable to stand straight up 
after this injury.  It was noted that the veteran recently 
had back surgery.  Objective examination revealed that the 
veteran walked bent over, was very uncomfortable, and was 
unable to stand straight.  The veteran's back showed some 
stiffness and muscle spasm at L3-L4 just below the surgical 
incision site.  The assessment included low back strain.  

The veteran complained of increased aching in his back and 
morning stiffness on private outpatient treatment in April 
1998.  Objective examination revealed some tenderness to 
palpation over the lower back.  The veteran had difficulty 
getting up from a squatting position and had to use the 
examination table to pull himself up with his arms.  He was 
able to heel and toe walk.  The assessment included 
questionable spinal stenosis.

In December 1998, Dr. D.S.C. noted that veteran had an 
obvious disc bulge on the right side.  Objective examination 
revealed no tenderness to palpation over his low back.  The 
assessment included lumbar disc disease, with a note that the 
veteran was having surgery 2 days later.

The veteran had surgery to remove a degenerated disc of the 
lumbar spine in December 1998.

Following private outpatient treatment in May 1999, Dr. 
D.S.C.'s impression was a history of disc disease, surgically 
repaired.

The veteran complained of back pain in July 1999.  Objective 
examination revealed some tenderness to palpation over the L5 
and S1 areas and a little bit of tenderness in the sacroiliac 
area, especially on the left.  The assessment included stable 
chronic low back pain.

He again complained of back pain in August 1999.  Objective 
examination revealed that the tenderness to palpation across 
the lower lumbar spine and sacroiliac area was still about 
the same.  The veteran also had some stiffness to his gait.  
The impressions included chronic low back pain and inoperable 
disc disease.

In March 2000, the veteran complained of excruciating back 
pain after attempting to get some logs out of the woods.  He 
stated that he might have injured another spinal disk.  
Objective examination revealed that he was very stiff and 
could not straighten to an upright position.  The veteran 
stayed flexed forward at about 15 degrees when he tried to 
stand.  There was tenderness to palpation over the lumbar 
spine.  The assessment was questionable re-injury of the 
lumbar disk with left-sided sciatica.

Dr. D.S.C. noted that the veteran's chronic back pain was 
stable in June 2000.  

In a January 2001 letter, Dr. D.S.C. stated that the veteran 
had undergone multiple lumbar disc surgeries and still 
experienced back pain.  The veteran was unable to do repeated 
lifting, bending, or twisting, although he could do some 
limited walking and standing.  
 
Following outpatient treatment in May 2001, Dr. D.S.C.'s 
assessment changed to include degenerative joint disease.

In October 2001, the veteran complained of increased back 
pain following a fall off of a ladder.  Objective examination 
revealed some minimal low back pain on palpation.  On 
straight leg raising, the veteran stated that he experienced 
pain all the way down his back to the heel on both sides.  
The assessment included increased back pain.

The veteran had bilateral L4 and L5 microscopic decompression 
surgery without discectomy in January 2002.  During surgery, 
spondylosis was discovered.  

In June 2002, the veteran complained of chronic back pain.  
He reported that Dr. E.P.O. had told him that two more lumbar 
discs had been damaged and that he needed a full back 
reconstruction, including fusion.  He also reported that he 
was using crutches most of the time and occasionally used a 
wheelchair.  Objective examination revealed tenderness to 
palpation over the veteran's lumbar surgery scars.  The 
assessment included chronic back pain.  

The veteran reported in July 2002 that he had fallen on to a 
concrete floor while helping his father move out of his home 
and experienced more back pain after his fall.  Objective 
examination revealed continuing tenderness to palpation in 
the lumbar spine.  

In an April 2003 opinion, the VA examiner stated that he had 
reviewed the veteran's claims folder and service medical 
records.  He noted the veteran's December 1975 in-service low 
back strain and multiple post-service lumbar disc surgeries.  
The VA examiner stated that, in July 1998, the veteran had 
reported that his back pain had begun following an injury in 
approximately 1984, well after his discharge from service.  
This examiner concluded that, in the absence of any ongoing 
chronic problems while the veteran was on active service, and 
with a history of work-related back injuries and back pain 
dating to 1984, it was at least as likely as not that the 
veteran's current low back problems were not related to 
service.  The assessment was degenerative joint disease and 
degenerative disc disease of the lumbar spine, status-post 
decompression surgery times three by history.

The veteran testified at his RO hearing in April 2004 that he 
had not experienced any back injuries since his December 1975 
in-service back injury.  

The veteran testified at his videoconference Board hearing in 
November 2004 that he had been awarded Social Security 
disability benefits due to chronic low back pain.

Multiple lay statements submitted in December 2004 referred 
to the veteran's in-service back injury and how this injury 
negatively impacted his life following his separation from 
service.

Analysis

If new and material evidence has been presented or secured, a 
claim will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002),  "New and material" 
evidence, for purposes of this appeal, is defined as evidence 
that is not cumulative or redundant and that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis or, in this case, 
since the December 1992 rating decision.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The basis for the prior denial in December 1992 was that 
there was no current treatment for a low back condition that 
could be related to service.

As just discussed, the newly submitted evidence submitted 
since the previous final denial clearly shows continuing 
treatment for a low back condition.  The veteran has 
testified that he had been treated for a low back condition 
repeatedly since service.  He also testified that he had been 
awarded Social Security disability benefits for his low back 
condition. 

There is competent evidence of a current low back condition 
in the newly submitted medical records.  This evidence is not 
only new-in the sense that such evidence was not previously 
considered by agency decision makers-it also relates to a 
previously unestablished fact (the existence of a current low 
back condition) necessary for the grant of service 
connection.  Therefore, as regards the low back condition, 
"new and material" evidence, as contemplated by 38 C.F.R. § 
3.156(a), has been received.  

Having received new and material evidence, the veteran's 
previously denied claim of entitlement to service connection 
for a low back condition is reopened.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a low back 
condition.


REMAND

Although the evidence has been found to be new and material, 
additional information is needed prior to the re-adjudication 
of the veteran's claim of entitlement to service connection 
for a low back condition.  Specifically, the veteran 
testified at his videoconference Board hearing in November 
2004 that he had been awarded Social Security benefits for 
his low back condition.  

The veteran's Social Security records are potentially 
relevant to the currently appealed claim because they may 
include Social Security disability examinations discussing 
the current nature, extent, and etiology of the veteran's low 
back condition and the nature of the veteran's employability.  
However, to date, the veteran's Social Security records have 
not been requested.  VA has a duty to assist claimants under 
the VCAA that includes providing assistance in obtaining 
relevant records from the Social Security Administration.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5103A(b) (West 2002).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case, the record shows a low back injury in service.  
The veteran has testified to a continuity of back 
symptomatology since service, and there is competent evidence 
of a current back disability.  Since the last VA examination 
in 1977, new back diagnoses and additional history has been 
reported.  A new examination is needed to obtain a competent 
medical opinion as to whether the current low back disability 
is related to the injury in service.

Accordingly, this case is REMANDED for the following actions:

1.  Contact the Social Security 
Administration (SSA) and obtain the 
veteran's complete Social Security 
records, including all decisions and any 
medical records relied upon in making 
those decisions.

2.  Provide the veteran with an 
examination of the low back.  Make the 
claims folder available to the examiner, 
and ask the examiner to note such review 
in the examination report or in an 
addendum to the report.  The examiner 
should express an opinion with a 
rationale as to whether any current low 
back disability as likely as not (50 
percent probability or more) is the 
result of a disease or injury in service, 
or is otherwise related to service.

3.  Then re-adjudicate the veteran's 
claim of entitlement to service 
connection for a low back condition.  If 
any determination remains adverse to the 
veteran, issue a supplemental statement 
of the case before the claims file is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


